Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action is in response to the application filed on 03/24/2021.


The drawings submitted on 03/24/2021 are acceptable.
Claims 1-6 are pending and has been examined.
Ex Parte Ouayle
This application is in condition for allowance except for the following formal matters: Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).  A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.  The objective of the accelerated examination program is to complete the examination of an application within twelve months from the filing date of the application. Any reply must be filed electronically via EFS-Web so that the papers will be expeditiously processed and considered. If the reply is not filed electronically via EFS-Web, the final disposition of the application may occur later than twelve months from the filing of the application.

Objections To Specification 

The title of the invention is not descriptive.  In addition, the title is grammatically incoherent.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The examiner suggests a title, such as “A High Efficiency DC-DC Converter With A Variable Input” or “A Variable Input High Efficiency DC-DC Converter”.
In addition, the specification is full of grammatical deficiencies.  This application need to be rewritten in proper coherent English.  Appropriate correction is required.
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length. 
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Such as, the Abstract should not include a figure number.  In addition, the Abstract has several grammatical deficiencies.  Appropriate correction is required.

Objections To Claims
Claims 1-6 are objected to because of the following informalities:  In addition to several
limitations lacking proper antecedent basis, there are several grammatical deficiencies through- out the claims.  
In re to claim 1, Claim 1 recites “from variable” It appears that this may be intended to recite “from a variable”; “Stationary DC output” It appears that this may be intended to recite “constant DC output”   Appropriate correction is required; “a switch or modulator” It appears that this may be intended to recite “a switch or a modulator”; “interrupt or allow or modulate” It appears that this may be intended to recite “interrupting or allowing or modulating”; “the upper plate of capacitor” It appears that this may be intended to recite “an upper plate of a capacitor”; “connected with voltage source, capacitor and electronic controller” It appears that this may be intended to recite “connected with the voltage source[,]; a capacitor and an electronic controller”; “a capacitor made of electrically conductive material, made up of a positive plate opposite and parallel and separated by a dielectric of the negative plate, connected with the electrical device;” It appears that this may be intended to recite “the capacitor is made up of an electrically conductive material comprising a positive plate opposite and parallel to […] and separated by a dielectric of a negative plate [,] connected with the electrical device;”; “an electronic controller connected with the electrical device made up of circuitry” It appears that this may be intended to recite “the electronic controller connected with the electrical device comprising circuitry”.
In re to claims 2 and 3, Claims 2 and 3 are objected to because of the following informalities:  Claims 2 and 3 recite “current, driven” It appears that this may be intended to recite “current [,] driven”, there is no need for the comma sign.
In re to claims 4 and 5, Claims 4 and 5 are objected to because of the following informalities:  Claims 4 and 5 recite “the presence” It appears that this may be intended to recite “a presence”.
In re to claim 6, Claims 6 is objected to because of the following informalities:  Claim 6 recites “A method of self-piloting of the dc-dc converter of claim 1 comprising the steps: the controller compares”.  It appears that this may be intended to recite “A method of controlling of the dc-dc converter of claim 1, comprising the steps: a controller compares”. 

Allowable Subject Matter
Claims 1-6 would be allowable after appropriate corrections are provided to the objections above including all of the limitations of the base claim and any intervening claims.
	The following is an examiner’s statement for the indication of allowable subject matter:
In re to claim 1, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a capacitor made up of electrically conductive material, made up of a positive plate opposite and parallel and separated by a dielectric of the negative plate, connected with the electrical device; two zener or avalanche diodes of same zener voltage, which create electrical contact between the two plates of the capacitor when the plates reach a potential difference equal to the zener voltage, and the cathode and anode are electrically connected to the plates'’.
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 2-6, claims 2-6 depend on claim 1 and thus are also allowable after appropriate corrections are provided to the objections above.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEMANE MEHARI whose telephone number is (571)270-7603. The examiner can normally be reached M-F 9AM TO 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YEMANE MEHARI/Primary Examiner, Art Unit 2839